       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JUNJI NIWANO on behalf of himself                  CIVIL ACTION FILE NO.:
and others similarly situated,

      Plaintiffs,
v.
                                                   JURY TRIAL DEMANDED
GLOBAL MANAGEMENT USA,
INC., JS WORLD, LLC, JK PRIME
HOUSE, LLC, JAESUNG KIM, JAE
KYUNG SON, AND DONG C. SON,

      Defendants.


                                 COMPLAINT

      COMES NOW Plaintiff Junji Niwano (“Plaintiff”), by and through his

counsel, Brian Kim PC, and files this Complaint alleging as follows:

                         NATURE OF THIS ACTION

                                        1.

      This action is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 207 and 216(b), to recover overtime wages owed to Plaintiff and all

similarly situated persons who are presently or were formerly employed by Global

Management USA, Inc., JS World, LLC, and JK Prime House, LLC, all

collectively doing business as Kiku Japanese Steak & Sushi, Kiku Japanese House,

                                    Page 1 of 19
        Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 2 of 19




and/or Sushi Kiku, (hereinafter referred to as “the Kiku Businesses”) and JaeSung

Kim, Jae Kyung Son, and Dong C. Son, the Kiku Businesses’ owners.

                                         2.

      This action alleges that Defendants have paid a straight rate to Plaintiff and

similarly situated employees who had similar job duties and pay provisions with

Plaintiff. Plaintiff brings this action on behalf of himself and similarly situated

employees in the United States who worked for Defendants but were not paid

properly in accordance with the FLSA.

                                         3.

      During the three year period preceding the filing of this action and

continuing to the present (the “Collective Action Period”), Plaintiff and similarly

situated Defendants’ employees who opt in to this action pursuant to the FLSA, 29

U.S.C. § 216(b), allege that they were paid in an unlawful manner and are entitled

to recover overtime wages, liquidated damages, interest, and reasonable attorneys’

fees and costs.

                                     PARTIES

                                         4.

      Junji Niwano, the named Plaintiff in this action, (“Plaintiff”) in an individual

who resided in the Northern District of Georgia during all relevant times.

                                     Page 2 of 19
        Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 3 of 19




                                         5.

      According to the Kiku Businesses’ webpage, the Kiku Businesses own and

operate four restaurants in Georgia. The addresses of the four restaurants are 2270

Lenox Rd., Atlanta, GA 30324, 3630 Marketplace Blvd, East Point, GA 30344,

190 Pavilion Pkwy, Fayetteville, GA 30214, and 821 Dawsonville Hwy,

Gainesville, GA 30501.

                                         6.

      Defendant JaeSung Kim, an individual, at all relevant times herein, who was

Defendant JK Prime House, LLC’s corporate officer with operation control of

Defendant JK Prime House, LLC, can be served by delivering a copy of summons

and complaint to him at 6035 Standard View Drive, Johns Creek, GA, 30097.

                                         7.

      Defendant Jae Kyung Son, an individual, at all relevant times herein, who

was Defendant JS World, LLC’s corporate officer with operational control of

Defendant JS World, LLC, can be served by delivering a copy of summons and

complaint to him at 2487 Shenley Park, Duluth, GA, 30097.

                                         8.

      Defendant Dong C. Son, an individual, at all relevant times herein, who was

Defendant JS World, LLC’s corporate officer with operational control of

                                     Page 3 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 4 of 19




Defendant JS World, LLC, who was Defendant Global Management USA, Inc.’s

corporate officer with operational control of Defendant Global Management USA,

INc., can be served by delivering a copy of summons and complaint to him at 2487

Shenley Park, Duluth, GA, 30097.

                                       9.

      Defendant Global Management USA, Inc., a Georgia for-profit corporation,

can be served by delivering a copy of summons and complaint to its registered

agent, Dong. C. Son, at 2725 Old Milton Pkwy Ste A, Alpharetta, GA, 30009.

                                       10.

      Defendant JS World, LLC, a Georgia limited liability company, can be

served by delivering a copy of summons and complaint to its registered agent, Jae

Kyung Son, at 2487 Shenley Park, Duluth, GA, 30097.

                                       11.

      Defendant JK Prime House, LLC, a Georgia limited liability company, can

be served by delivering a copy of summons and complaint to its registered agent,

JaeSung Kim, at 6035 Standard View Drive, Johns Creek, GA, 30097.

                                       12.

      Defendant Global Management USA, Inc. is and was at all times relevant to


                                   Page 4 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 5 of 19




this action, “employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                       13.

      Defendant JS World, LLC is and was at all times relevant to this action,

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                       14.

      Defendant JK Prime House, LLC is and was at all times relevant to this

action, “employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                       15.

      Defendant Dong C. Son is and was at all times relevant to this action,

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                       16.

      Defendant JaeSung Kim is and was at all times relevant to this action,

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d).

                                       17.

      Defendant Jae Kyung Son is and was at all times relevant to this action,

“employer” within the meaning of FLSA, 29 U.S.C. § 203(d).


                                   Page 5 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 6 of 19




                                         18.

      Defendant Dong C. Son determined the rate and method of payment for

Plaintiff and controlled Plaintiff’s work schedules and conditions of employment

while Plaintiff was employed with Defendant Global Management USA, Inc. and

Defendant JS World, LLC.

                                         19.

      Defendant JaeSung Kim determined the rate and method of payment for

Plaintiff and controlled Plaintiff’s work schedules and conditions of employment

while Plaintiff was employed with Defendant JK Prime House, LLC.

                                         20.

      Defendant Jae Kyung Son determined the rate and method of payment for

Plaintiff and controlled Plaintiff’s work schedules and conditions of employment

while Plaintiff was employed with Defendant JS World, LLC.

                                         21.

      Defendant Global Management USA, Inc. is subject to the requirements of

the FLSA, 29 U.S.C. § 201, et seq.

                                         22.


                                     Page 6 of 19
        Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 7 of 19




      Defendant JS World, LLC is subject to the requirements of the FLSA, 29

U.S.C. § 201, et seq.

                                        23.

      Defendant JK Prime House, LLC is subject to the requirements of the FLSA,

29 U.S.C. § 201, et seq.

                                        24.

      Defendant Dong C. Son is subject to the requirements of the FLSA, 29

U.S.C. § 201, et seq.

                                        25.

      Defendant Jae Kyung Son is subject to the requirements of the FLSA, 29

U.S.C. § 201, et seq.

                                        26.

      Defendant JaeSung Kim is subject to the requirements of the FLSA, 29

U.S.C. § 201, et seq.

                                        27.

      Upon information and belief, Defendant Global Management USA, Inc’s

annual gross volume of sales or business is not less than $500,000.00.

                                        28.

      Upon information and belief, Defendant JS World, LLC’s annual gross
                                    Page 7 of 19
        Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 8 of 19




volume of sales or business is not less than $500,000.00.

                                         29.

      Upon information and belief, Defendant JK Prime House, LLC’s annual

gross volume of sales or business is not less than $500,000.00.

                                         30.

      Defendant Global Management USA, Inc. is, and was at all times relevant to

this action, an “enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and

“engaged in commerce” within the meaning of FLSA, 29 U.S.C. § 203(s)(1), 206,

and 207.

                                         31.

      Defendant JS World, LLC is, and was at all times relevant to this action, an

“enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and “engaged in

commerce” within the meaning of FLSA, 29 U.S.C. § 203(s)(1), 206, and 207.

                                         32.

      Defendant JK Prime House, LLC is, and was at all times relevant to this

action, an “enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r), and

“engaged in commerce” within the meaning of FLSA, 29 U.S.C. § 203(s)(1), 206,

                                     Page 8 of 19
         Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 9 of 19




and 207.

                                          33.

       At all times relevant to this action, Defendant Global Management USA,

Inc. oversaw and had the responsibility for maintaining employment records of

Plaintiff.

                                          34.

       At all times relevant to this action, Defendant JS World, LLC oversaw and

had the responsibility for maintaining employment records of Plaintiff.

                                          35.

       At all times relevant to this action, Defendant JK Prime House, LLC

oversaw and had the responsibility for maintaining employment records of

Plaintiff.

                                    Jurisdiction

                                          36.

       Jurisdiction over this action is conferred on this Court by section 216(b) of

the FLSA, 29 U.S.C. §216(b) as well as 28 U.S.C. §1331.

                                       Venue

                                          37.



                                      Page 9 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 10 of 19




      Venue is proper in the Northern District of Georgia in that Defendants are

residents of Georgia counties that are within this judicial District.

                                         Facts

                                            38.

      Plaintiff is a former employee of Defendants.

                                            39.

      In 2015, Plaintiff started his employment with Defendants Global

Management USA, Inc. and Dong C. Son at a location at 2725 Old Milton

Parkway, Ste. A, Alpharetta, GA 30009. Then in 2017, he was transferred to the

Fayetteville location at 190 Pavilion Pkwy, Fayetteville, GA 30214. Plaintiff was

constructively discharged on January 29, 2019.

                                            40.

      During relevant times hereto, Defendants JaeSung Kim, Jae Kyung Son, and

Dong C. Son were Plaintiff’s direct supervisors or they acted directly or indirectly

in the interest of Plaintiff’s Employers.

                                            41.

      Throughout Plaintiff’s employment with Defendants, Plaintiff was employed

as a cook or an assistant chef, and his primary duties included cooking and

preparing food for customers.
                                      Page 10 of 19
         Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 11 of 19




                                       42.

         Plaintiff’s primary duties did not require exercise of discretion and

judgment.

                                       43.

      At all times relevant to this action, Plaintiff was non-exempt from the

overtime pay requirements as afforded by the FLSA, 29 U.S.C. §§ 201 et seq.

                       Defendants’ Compensation Scheme

                                       44.

      Defendants established following compensation scheme in violation of the

FLSA.

                                       45.

      From 2015 until November 2018, Plaintiff was paid $4,400.00 per month.

From November 2018 until January 29, 2019, Plaintiff was paid $2,500.00 per

month.

                                       46.

      Plaintiff was paid the same monthly rate regardless of the number of hours

worked in any given week.

                                       47.


                                   Page 11 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 12 of 19




      While at the Alpharetta location, which was owned and operated by

Defendants Global Management USA, Inc. and Dong C. Son, Plaintiff worked

approximately 59 hours per week. While at the Fayetteville location, which was

owned and operated by Defendants JS World, LLC, JK Prime House LLC, Dong

C. Son, Jae Kyung Son, and JaeSung Kim, Plaintiff worked approximately 51

hours per week.

                                        48.

      The end result of this compensation scheme is that the Defendants paid

Plaintiff a straight rate, not one and one-half times his regular rate for any hours

worked over 40 hours in a given week.

                                        49.

      Throughout Plaintiff ’s employment with Defendants, Plaintiff’s

compensation was intended to compensate forty (40) hours of work per week.




                     Defendants’ Payroll Reporting Scheme

                                        50.




                                    Page 12 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 13 of 19




      Defendants established following payroll reporting scheme in violation of 26

U.S.C. § 7434.

                                          51.

      Each pay period, Defendants gave two checks to all of their workers, one

check subject to payroll taxes, and one check not subject to payroll taxes.

                                          52.

      Defendants had no reason to give two checks per pay period other than

reducing their obligation to pay Social Security and Medicare taxes.

                              CLAIM FOR RELIEF

        Count I: Violation of FAIR LABOR STANDARD ACT (FLSA)

                                          53.

    Plaintiff re-alleges and incorporates by reference each of the foregoing

paragraphs of his complaint as if set forth fully herein.

                                          54.

    Plaintiff was regularly compelled and scheduled to work more than forty hours

per week.

                                          55.

                                      Page 13 of 19
        Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 14 of 19




       The Defendants were required in accordance with the FLSA to pay Plaintiff

one and one-half times his regular hourly rate of pay for his overtime work.

                                           56.

       The Defendants failed to pay Plaintiff one and one-half times his regular rate

of pay for each hour worked over forty (40) hours in a week. Instead, Defendants

only paid Plaintiff a straight rate.

                                           57.

       The Defendants’ unlawful acts, omissions, and practices concerning the

terms, conditions, and provisions of Plaintiff’s employment violate the FLSA. As a

result of Defendants’ unlawful acts, omissions, and practices, Plaintiff suffered a

loss of wages of an amount to be determined at trial.

                                           58.

       Defendants, jointly and severally, owe the Plaintiff overtime pay for his

work performed but not compensated in an amount to be determined, plus

liquidated damages in an equal amount pursuant to 29 U.S.C. §216(b).

                                           59.

       Pursuant to Section 216(b) of the FLSA, Defendants owe Plaintiff, jointly

and severally, reasonable attorney’s fees.

                                       Page 14 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 15 of 19




  Count II: Civil Damages for Fraudulent Filing of Information Returns (26
                               U.S.C. § 7434)

                                          60.

      Plaintiff re-alleges and incorporates by reference each of the foregoing

paragraphs of his complaint as if set forth fully herein.

                                          61.

      At all times material hereto, Plaintiff has been an employee of Defendants.

                                          62.

      Pursuant to 26 U.S.C § 3111, Defendants were required to pay 6.2 percent of

the Plaintiff’s wages to the United States for Old-Age, Survivors, and Disability

Insurance (also known as Social Security Taxes) and 1.45 percent of the Plaintiff’s

wages for Hospital Insurance (also known as Medicare Taxes).

                                          63.

      Defendants violated 26 U.S.C. § 3111 because they failed to pay such Social

Security and Medicare Taxes for all of Plaintiff’s wages.

                                          64.

      When Defendants filed their Internal Revenue Service Form 941,

Employer’s Quarterly Federal Tax Returns, for the quarters ending March 30,

2015, June 30, 2015, September 30, 2015, December 31, 2015, March 30, 2016,


                                      Page 15 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 16 of 19




June 30, 2016, September 30, 2016, December 31, 2016, March 30, 2017, June 30,

2017, September 30, 2017, December 31, 2017, March 30, 2018, June 30, 2018,

September 30, 2018, and December 31, 2018 they omitted or understated the

amount of wages paid to Plaintiff.

                                         65.

      When Defendants filed their Internal Revenue Service Form W-2 for the

years ending 2015, 2016, 2017 and 2018, they omitted or understated the amount

of wages paid to Plaintiff.

                                         66.

      Defendants’ omissions and/or understatements of Plaintiff’s wages in their

Form 941 and W-2 were false and fraudulent.

                                         67.

      Defendants’ omissions and/or understatements of Plaintiff’s wages was for

their own wrongful enrichment.

                                         68.

      As a consequence of Defendants’ willful filing of fraudulent tax information

returns, Plaintiff is entitled to recover damages from Defendants up to and

including any actual damages sustained, or in any event not less than $5,000.00 per




                                     Page 16 of 19
       Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 17 of 19




fraudulent filing, as well as costs of litigation and reasonable attorneys’ fees,

pursuant to 26 U.S.C. § 7434.

                                 Collective Action

                                         69.

      This action is collectively brought pursuant to the FLSA, 29 U.S.C. §201 et

seq. and specifically the collective action provision of the Act found at §216(b), for

appropriate legal relief and to remedy violations of the wage provisions of the

FLSA by Defendants which has deprived the Plaintiff, as well as other similarly

situated Defendants’ employees, of their lawful wages.

                                         70.

      This case is brought on behalf of only those current and former employees

who are now and were employed by any of the six Defendants as salaried kitchen

managers, salaried assistant kitchen managers, salaried cook, salaried chef, salaried

assistant cook, salaried assistant chef, who received straight rates, not one and one-

half times their regular rates, and were requested to work over forty (40) hours in a

work week. The similarly situated employees have uniformly been paid the straight

time rate for hours worked over forty (40) in a work week under the same or

similar compensation scheme. Plaintiff, and other similarly situated employees,

typically worked greater than forty hours each week.

                                     Page 17 of 19
 Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 18 of 19




WHEREFORE, Plaintiff demands relief as follows:

1. Instruct the Clerk of Court to issue the Summons that are attached herein;

2. Judgment in favor of Plaintiff Junji Niwano against Defendants and an

   award of damages for unpaid wages under the FLSA in the amount to be

   determined;

3. An award of liquidated damages under the FLSA in the amount to be

   determined;

4. An award of damages under 26 U.S.C. § 7434 in the amount to be

   determined;

5. An order finding that Defendants violated sections 215(a)(2) and 216(b)

   of the FLSA;

6. Judgment in favor of Plaintiff against Defendants, jointly and severally,

   for unpaid overtime compensation together with liquidated damages;

7. Pursuant to Section 216(b) of the FLSA, judgment in favor of Plaintiff

   against Defendants, jointly and severally, for reasonable attorneys’ fees;

8. An order finding that Defendants violated 26 U.S.C. §3111;

9. Judgment in favor of Plaintiff against Defendants, jointly and severally,

   pursuant to 26 U.S.C. § 7434;




                              Page 18 of 19
 Case 1:19-cv-00968-MHC Document 1 Filed 02/27/19 Page 19 of 19




10. Judgment in favor of Plaintiff against Defendants, jointly and severally,

   for all taxable and non-taxable costs;

11. Pursuant to the Seventh Amendment to the United States Constitution

   and Rule 38, F.R. Civ. P., TRIAL BY JURY on all claims on which a

   jury is available;

12. Grant certification and permit Plaintiff to proceed to trial as a collective

   action; AND

13. Such other, further and different relief as this Court deems appropriate.



This 27th day of February, 2019.

                                               Brian Kim, PC

                                               By: /s/ Brian G. Kim
                                               Brian G. Kim
                                               Georgia. Bar No. 479330
1815 Satellite Blvd. #303
Duluth, GA 30097
Telephone: 678.878.4200
Facsimile: 404.878.4208
E-Mail: brian@briankimpc.com




                               Page 19 of 19
